UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6398



OTIS W. WITCHER,

                                           Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-2164-AM)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Otis W. Witcher, Appellant Pro Se.      Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Otis W. Witcher seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).     We have reviewed the record and the district

court’s order and find no reversible error.          Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.         See Witcher v. Robinson, No. CA-

00-2164-AM (E.D. Va. filed Jan. 29, 2002; entered Jan. 31, 2002).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                    2